 Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 1 of 15 PageID #:789




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated,
                                                 Civil Action No. 1:19-cv-01610
              Plaintiff,


                                                 PLAINTIFF’S OPPOSITION TO
v.                                               DEFENDANTS’ MOTION TO STAY
                                                 DISCOVERY AND DEFER
THE NATIONAL ASSOCIATION OF                      COMPLIANCE WITH MIDP
REALTORS, REALOGY HOLDINGS                       REQUIREMENTS PENDING
CORP., HOMESERVICES OF AMERICA,                  RESOLUTION OF MOTIONS TO
INC., RE/MAX HOLDINGS, INC., and                 DISMISS
KELLER WILLIAMS REALTY, INC.,

               Defendants.




                                             i
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 2 of 15 PageID #:790




       Defendants have asked the Court “to stay discovery and defer compliance with Mandatory

Initial Discovery Program (“MIDP”) requirements” pending resolutions of Defendants’ motions

to dismiss. Two developments subsequent to Defendants’ filing are relevant.1 First, Plaintiff has

advised Defendants that, in accordance with Federal Rule of Civil Procedure 15(a), Plaintiff is

filing an Amended Complaint (the parties have agreed that, subject to the Court’s approval, the

Amended Complaint shall be filed on June 14, 2019). Second, it has been publicly reported that

the United States Department of Justice Antitrust Division is actively “investigating potentially

anti-competitive practices in the residential real estate brokerage business, with a focus on

compensation to brokers and restrictions on their access to listings,” and has commenced the Civil

Investigative Demand process. See Exhibits A & B.2

       The categorical stay requested by Defendants is unwarranted. Instead, the parties should

proceed with focused discovery that is consistent with the goals underlying the Mandatory Initial

Discovery Pilot Program. Plaintiff has proposed to Defendants that both sides submit Mandatory

Initial Discovery Responses, and that Defendants provide copies of any documents they are

already, or will be, producing to the Justice Department in response to CID’s. Proceeding with

the MIDP Initial Discovery Responses is, in fact, supported by two of the cases relied upon in

Defendants’ motion. Plaintiff’s counsel is also available to meet with defense counsel at any

convenient time to discuss any particularized concerns Defendants may have (such as entry of a




1
 Defendants’ Motion to Stay Discovery and Defer Compliance With MIDP Requirements Pending
Resolution of Motion to Dismiss, ECF No. 71 (“Def. Mot.”).
2
  Exhibit B is the Civil Investigate Demand that the Justice Department’s Antitrust Division has
served upon CoreLogic, the largest aggregator of MLS data in the United States. Plaintiff does not
know what other CID’s have been served by the Department of Justice and has informally asked
the Defendants if they have already been served with CID’s.




                                                  1
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 3 of 15 PageID #:791




protective order, which is a standard practice in antitrust litigation). Specifically, Plaintiff

proposes:

                  Plaintiff’s Amended Complaint shall be filed on June 14, 2019.

                  Defendants’ renewed motions to dismiss should be due by July 12, 2019;
                   Plaintiff’s opposition should be filed by August 12, 2019; and Defendants’ replies
                   should be filed by September 11, 2019.

                  The Plaintiff should submit Mandatory Initial Discovery Responses by August 12,
                   2019; the Defendants’ Mandatory Initial Discovery Responses should be submitted
                   by September 11, 2019.

                  The Defendants’ should produce any CID’s received from the Department of
                   Justice in the past 12 months (or hereafter), and responsive documents produced to
                   the Justice Department, by September 11, 2019, or as soon thereafter as such
                   documents are produced.

                  Plaintiff’s counsel are prepared to confer with the Defendants at any time that is
                   convenient for them so that a standard protective order and ESI protocol may be
                   entered in this case.

          In support of Plaintiff’s opposition to Defendants’ request “to stay discovery and defer

compliance with Mandatory Initial Discovery (“MIDP”) requirements,” Plaintiff states as follows:

          1.       This case challenges conduct by the Defendant’ that has caused the plaintiff class

of home sellers to pay supra-competitive commissions (i.e., overcharges) to buyer-brokers.

Plaintiff’s case focuses primarily on the rule set forth in the National Association of Realtors’

(NAR’s) Handbook on Multiple Listing Policy and quoted in paragraph 40 of the Complaint (“the

Rule”):

          “In filing a property with the multiple listing service of an association of
          Realtors®, the participant of the service is making blanket unilateral offers of
          compensation to the other participants, and shall therefore specify on each listing
          filed with the service, the compensation being offered to the other MLS
          participants.”

The Rule further provides that:




                                                     2
   Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 4 of 15 PageID #:792




       “Multiple listing services shall not publish listings that do not include an offer of
       compensation expressed as a percentage of the gross selling price or as a definite dollar
       amount, nor shall they include general invitations by listing brokers to other participants to
       discuss terms and conditions of possible cooperative relationships.”

Complaint ¶ 40.

       2.      The Rule is manifestly anti-competitive in its terms, application, and entirely

predictable market impact. Specifically:

           The Rule requires all Sellers using the MLS to make an offer of compensation to “the
            other MLS participants,” which includes all buyer-brokers participating on the MLS.
            In other words, it compels the seller to make an offer of payment to the buyer-broker,
            even though the buyer-broker is working on behalf of the buyer, not the seller.

           It requires that this be a blanket offer – i.e., the compensation terms must be offered
            to every buyer-broker without regard to their experience, the services they are
            providing to the buyer, or the financial arrangement they have made with the buyer.

           Because this blanket offer must be made available to every buyer-broker using the
            MLS (i.e., virtually all buyer-brokers) – and can be compared by the buyer-broker
            with the blanket offers that every other seller must post on the MLS – the Rule
            creates tremendous pressure on sellers to offer the high commission that has long
            been maintained in this industry so that buyer-brokers will not “steer” buyers to
            properties offering higher buyer-broker commissions.

           Indeed, the Rule facilitates anti-competitive steering by buyer-brokers because it
            allows them to identify and compare the buyer-broker compensation offered by every
            seller in the MLS and steer clients to properties offering higher commissions. (The
            prevalence of such steering – including its anticompetitive impact on consumers and
            exclusionary impact on agents trying to compete with alternative, lower-cost models -
            - is widely recognized in the economic literature).

           These impacts are magnified by the Rule’s requirement that the required
            compensation must be offered as a percentage of the gross selling price or a definite
            dollar amount – a requirement that facilitates comparisons and steering by the buyer-
            broker – and the Rule’s prohibition on “general invitations by listing [i.e., seller]
            brokers to other participants to discuss terms and conditions of possible cooperative
            relationships.”

           These anti-competitive effects are further compounded by the fact that neither the
            buyer nor the seller is even permitted to view this universe of buyer-broker
            commission terms and thus are unlikely to know whether the buyer-broker is engaged
            in steering to higher commission properties. (The obfuscation for buyers is made




                                                  3
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 5 of 15 PageID #:793




            even worse by NAR’s ethical rule expressly permitting buyer-brokers to tell buyers
            that the broker’s services are “free” for the buyer).

       3.        The “agreement” that the NAR-controlled multiple listing services (“MLS”) offers

to agents is thus quite straightforward and readily provable in this case: if you want to participate

in the MLS, you must agree to these anti-competitive terms. As set forth in the Complaint, each

of the Corporate Defendants requires its groups and agents to become a party to the NAR/MLS

agreement in order to gain the benefits of the corporation’s brand, structure and additional

support. This situation is analogous to an entity (here, NAR) that says to brokerage groups and

agents “you can gain the benefits of partnering with us, but you have to agree to fix prices,” and

the corporate brokerages then require its agents to enter that agreement. Here, they are being

directed to join and participate in an agreement that is highly anti-competitive and illegal. And

the agreement serves the same goals for NAR and the Corporate Defendants – it maintains a

system in which sellers must pay buyer-brokers, buyer-broker commissions are maintained at

supra-competitive levels, and entry by lower-cost alternative models is restrained. As set forth in

the Complaint, this has resulted in overcharges paid by home sellers to buyer-brokers that are

supra-competitive by every relevant measure – they are far higher than the charges in many other

countries, they have increased over-time despite the emergence of new technologies that drive

down costs, and the overcharges are maintained at this supra-competitive level with little regard

to the value of the house being sold, the costs involved, the market, or the experience of the

buyer-broker.3



3
  Although this is not the occasion to debate the merits of Defendants’ motions to dismiss, because
they are referenced in the Motion to Stay, we will simply note that Defendants’ focus on the
Complaint’s use of the term “non-negotiable” ignores the actual terms and anti-competitive effects
of the Rule quoted in the complaint. Regardless of the buyer’s ability to negotiate with his or her
broker, the seller must still pay the buyer’s commissions, causing significant harm to the seller.
Moreover, although Plaintiff will prove that significant constraints are imposed on negotiation of



                                                  4
      Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 6 of 15 PageID #:794




          4.     In accordance with Federal Rule of Civil Procedure 15(a), Plaintiff intends to file

an Amended Complaint so these issues can be framed as clearly as possible. From Plaintiff’s

perspective, the challenges to the Rule are plainly sufficient to survive a motion to dismiss.

Indeed, it is telling that the very cases Defendants rely upon to assert that “numerous courts,

including the Seventh Circuit, have held” that the “actual NAR rule and the MLS system of which

it is a key part are procompetitive”4 do not even discuss (let alone uphold) the anti-competitive

features of the Rule being challenged in this case and were decided at the summary judgment

stage, not on a motion to dismiss.

          5.     Although Plaintiff agrees that it is appropriate to extend the time for mandatory

disclosures, so they can be predicated on the Amended Complaint, Defendants’ request for a

categorical stay of all disclosures and any other discovery until motions to dismiss are resolved is

unwarranted and would unnecessarily delay progress in this case. The MIDP, as amended

effective December 1, 2018, provides as follows:

          Effective December 1, 2018, the MIDP will be amended to provide that answers
          are due under the time periods established by Rule 12(a). Rule 12(a)(4) provides
          that answers need not be filed while a Rule 12 motion is pending. As a result,
          answers no longer will be required – and the MIDP response period will not be
          triggered – while a motion is pending under Rule 12(b)(6) or any other provision
          of Rule 12. Under Rule 12(a)(4), even if a motion to dismiss is filed, the Court
          retains authority to order an answer and/or permit the parties to make Rule
          26(a)(1) initial disclosure and commence discovery under the Federal Rules of
          Procedure.

https://www.ilnd.uscourts.gov/ assets/ documents/MIDP%20Changes%20Effective%2012-1-
18.pdf (emphasis added).

the buyer-broker commission (and that negotiation of that commission occurs infrequently, in no
small part because (a) the buyer can be told that the buyer-broker’s services are “free” to the buyer,
and (b) the buyer-broker has substantial disincentives to negotiate a reduction in the buyer-broker
commission that has been offered), it is irrelevant to the anticompetitive consequences of the quoted
rule, as described above.
4
    Def. Mot. at 2.




                                                   5
   Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 7 of 15 PageID #:795




       6.      The purpose of the Mandatory Initial Discovery Pilot Project is to examine

innovations that may reduce the costs and delays of underlying civil litigation. Consistent with

these goals, Plaintiff has proposed that Plaintiff submit initial Mandatory Initial Discovery

Responses by August 12, 2019 (31 days after the date Plaintiff proposes for filing of Defendants’

renewed motion to dismiss), and Defendants provide their initial Responses by September 11, 2019.

If Defendants have specific concerns about any burden in providing an initial Response, Plaintiff’s

counsel are prepared to meet and discuss these concerns at any convenient time. This, in fact, is

supported by Tichy v. Hyatt Hotels Corp., No. 18-cv-01959 (ND. Ill. May 7, 2018), a case cited

favorably by the Defendants. (Def. Mot. at 6). In Tichy, the Court did not stay Mandatory Initial

Discovery Responses and, to the contrary, the parties simultaneously served the initial disclosures

required by Paragraphs (B)(1) through (B)(6) of the MIDP, while the Defendants’ motions to

dismiss were pending. This allowed the parties to make meaningful progress in the discovery

process even though, with the parties’ agreement, the Defendant were permitted to defer the actual

collection and production of hard copy documents and ESI. See id., ECF No. 52 at 2 (joint motion

explaining that the parties were only seeking a “narrowly tailored” order to defer obligation to

produce documents within 40 days after serving Mandatory Initial Discovery Responses). Indeed,

they made clear that:

       The parties do not seek relief from any of the other MIDP requirements and plan to engage
       in the expeditious discovery process required by the MIDP. As such, Defendants will
       answer the Complaint at the same time they move to dismiss, and the parties will serve
       timely their initial disclosures required by Paragraphs (B)(1) through (B)(6) of the MIDP.

Id. at 2-3 (appended as Exhibit C) (emphasis added). See also id., ECF Nos. 82-87 (Notices of

Service of Responses to Mandatory Initial Discovery by the Plaintiff and Defendants).




                                                6
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 8 of 15 PageID #:796




       Similarly, in Zhirovetskiy v. Zayo Group, LLC, No. 17-cv-05876 (N.D. Ill. Jan. 23, 2018),

also cited favorably by Defendants (Def. Mot. at 6), the parties did serve their Mandatory Initial

Discovery Responses (ECF Nos. 17 & 18), and subsequently served Amended MIDP Responses

(ECF Nos. 34 & 35), notwithstanding the filing of a motion to dismiss. Further discovery was

stayed only after Plaintiff filed a motion to have the case remanded to state court.5 Thus, like Tichy,

Zhirovetskiy supports the position taken by Plaintiff here. See also Zak v. Bose Corp., No. 17-cv-

02928 (N.D. Ill. June 29, 2017), ECF No. 23 (Wood, J.) (Ex. D) (denying Defendant’s request, in

class action case filed prior to effective date of MIDP, that “[f]act discovery should not commence

until after the Court rules on Defendant’s pending Motion to Dismiss” – ECF No. 22 – and ruling

that initial disclosures pursuant to FRCP 26(a)(1) and written and document should proceed, except

for discovery related only to class certification and deposition discovery.

       Contrary to these cases, the Defendants seek to stay all discovery here (including the

Mandatory Initial Discovery Responses that proceeded in Tichy and Zhirovetskiy), based simply on

a generalized claim that Plaintiff’s discovery requests will be exceedingly broad and burdensome.

Such a generalized claim of burden is legally insufficient to justify a stay,6 and is particularly



5
  In Palmucci v. Twitter, Inc., No. 1:18-cv-01165 (N.D. Ill. 2018), cited by Defendants, the Plaintiff
had already filed eight similar cases against the Defendant and discovery had been stayed in all of
them (four times with the plaintiff’s consent). In the ninth action, the court stayed discovery after
the defendant filed a motion to transfer the case to another jurisdiction – a motion subsequently
granted by the court. This case has no bearing on the issues presented here.
6
  The party seeking a stay of discovery bears the burden of showing that “good cause” exists for
such an order. New England Carpenters Health & Welfare Fund. V. Abbott Labs., No. 12 C 1662,
2013 WL 690613, at **1, 3 (N.D. Ill. Feb. 20, 2013). Before a stay may be imposed, the moving
party must make a “clear showing of [their] burden or cost with any anticipated discovery.” Id.,
2013 WL at *3. The mere filing of a motion to dismiss is ordinarily not sufficient to justify a stay
of discovery. See, e.g., SK Hand Tool Corp. v. Dresser Indust., Inc., 852 F.2d 936, 945 n.11 (7th
Cir. 1988) (“Discovery need not cease during the pendency of a motion to dismiss.”); Tomburo v.
Dworkin, No. 04 C 3317, 2010 WL 4867346, at *2 (N.D. Ill. Nov. 7, 2010). As the Court explained
in New England Carpenters, “[h]ad the Federal Rules contemplated that a motion to dismiss under



                                                  7
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 9 of 15 PageID #:797




inapposite here because the Mandatory Discovery Requests are authored by the Court itself, not the

Parties. The Mandatory Discovery Requests are specifically designed to facilitate the discovery

process ensuring reasonable and timely disclosure of relevant information. Defendants’ argument

is essentially a claim that compliance with the MIDP requirements should always be stayed in

antitrust (and other) class actions because “permitting any sort of discovery” would impose

“disproportionate burden on Defendant” relative to individual plaintiffs seeking class action relief.

Nothing in the language or purpose of the MIDP project warrants that conclusion. Courts have also

repeatedly rejected Defendants’ contention that Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(1977), justifies an automatic stay of discovery in antitrust cases.7 Indeed, Tichy – where the parties

agreed that initial disclosures should proceed – is itself an antitrust class action that utilized the

MIDP provisions regarding initial disclosures to efficiently initiate the discovery process. The same

approach should be followed here.

       7.      Plaintiffs further propose that Defendant’s produce by September 11, 2019, any

CIDs in their possession that were issued in the past year (or hereafter) from the Justice

Department regarding anti-competitive practices in the real estate brokerage industry, any

responses to CIDs, and any documents produced in response to those CIDs. This is highly

relevant material that would already be encompassed within the scope of materials that

Defendants would be obligated to produce under the MIDP. Defendants face no burden in




Fed. R. Civ. P. 12(b)(6) would stay discovery, the Rules would contain a provision to that effect.”
2013 WL 690613 at *1.
7
 See New England Carpenters, 2013 WL 690613, at *3 (“Twombly and Iqbal do not mandate that
a motion to stay should be granted every time a motion to dismiss is filed”); In re Flash Memory
Antitrust Litig., No. 07-cv-0086, 2008 WL 62278, at *3 (N.D. Cal. Jan. 4, 2008)(“[Twombly] did
not hold, implicitly or otherwise, that discovery in antitrust actions is stayed or abated until after a
complaint survives a Rule 12(b)(6) challenge.”).




                                                   8
    Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 10 of 15 PageID #:798




producing these materials as it is material that has already been produced. Courts have routinely

ordered the production of antitrust investigation documents prior to resolution of motions to

dismiss or the filing of final consolidated amended complaints. See In re Dairy Farmers of Am.,

Inc. Cheese Antitrust Litig., No. 1:09-cv-03690 (N.D. Ill. Mar. 4, 2010), ECF No. 75 (ordering

“[t]argeted discovery, including, but not limited to the previously produced material in the CFTC

investigation” prior to resolution of the motions to dismiss); In re Broiler Chicken Antitrust Litig.,

No. 1:16-CV-08637, 2017 WL 4417447, at *7 (N.D. Ill. Sept. 28, 2107) (ordering production in

antitrust class action of subset of documents were produced to Florida Attorney General

investigation).8 Indeed, prompt production and review of these documents can help inform and

target subsequent discovery needs and thus facilitate the efficient and expeditious completion of

discovery. It allows the parties to begin making significant progress on discovery with minimal

burden on the Defendant because the documents have already been produced to the Government.

See In re Broilers, 2017 WL 4322823, at ** 2, 6, 7 (discussing benefits of producing, during


8
  See, e.g., In re Liquid Aluminum Sulfate Antitrust Litig., No. 16-md-2687-JLL-JAD, at *6 (D.N.J.
July 5, 2016), ECF No. 209 (”As Defendants have already compiled … material and produced it to
the DOJ, there would be little burden (in effort or expense) associated with making a second copy
and producing it to Plaintiffs’ counsel);; In re Pool Products Distribution Market Antitrust Litig.,
No 12-md-02328-SSV-JCW (E.D. La. June 4, 2012), ECF No. 93 (ordering production of FTC
documents prior to answer or motion to dismiss); In re High Tech Employee Antitrust Litig., No.
11-cv-2509 (N.D. Cal., Oct. 26, 2011), ECF No. 88 (production of DOJ documents prior to
resolution of motion to dismiss); In re Optical Disk Drive Antitrust Litig., No 3:20-md-02143-RS
(N.D. Cal. Apr. 7, 2011), ECF No. 379 (order requiring production of DOJ documents prior to
resolution of motions to dismiss); In re Platinum & Palladium Commodities Litig., No. 10-cv-3617-
WHP, 2010 WL 11578945, at *1 (S.D.N.Y. Nov. 30, 2010) (compelling defendants to produce
250,000 pages of documents already produced to government authorities before the decision on the
motion to dismiss); In re Static Random Access Memory (SRAM) Antitrust Litig., 580 F.Supp.2d
896, 899 (N.D. Cal. 2008) (describing case management order allowing discovery of documents
already being provided to the Department of Justice while motion to dismiss pending); In re Pharm.
Indus. Average Wholesale Price Litig., MDL No. 1456, No. 01-12257-PBS (D. Mass. Oct. 28,
2002), ECF No. 161 (ordering defendants to produce documents previously produced “to any
federal or state” entity “in connection with any investigation” less than two months after numerous
related complaints were consolidated).




                                                  9
   Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 11 of 15 PageID #:799




pendency of motions to dismiss, subset of documents already produced to Government because

this would enhance ability of Plaintiffs “to discuss meaningfully key words and search

methodologies, and to understand and discuss with Defendants the appropriate universe of

document custodians and other discovery parameters” in preparation for more fulsome discovery

after are decided).

       8.      Because Defendants have raised concerns about confidentiality, Plaintiff’s counsel

are available to discuss the terms of an appropriate Protective Order (and ESI Order) at any time

that is convenient for the Defendants. These are commonly entered in antitrust litigation of this

kind and are unlikely to raise any significant issues. Similarly, Plaintiff’s counsel are always

prepared to confer with Defendants about any particularized concerns they may have, but a

generalized request to stay all disclosure and discovery is not warranted.

       In short, Plaintiff proposes to focus initially on disclosures, documents produced to the

Government, and threshold discovery tasks (such as entry of a protective order). This focused

discovery falls well short of full document discovery but avoids starting from a near standstill on

key discovery tasks after the motions to dismiss are resolved. Proceeding with this foundational

discovery also ensures that there is not undue delay in litigating the case while motions to dismiss

are resolved. “[T]he public’s interest in the enforcement of the antitrust laws is furthered by the

expeditious resolution” of class action lawsuits. In re Blood Reagents Antitrust Litig., 756 F.

Supp. 2d at 636 (denying stay pending resolution of a parallel criminal antitrust investigation).

This concern is particularly timely here as Plaintiff is requesting injunctive relief against ongoing

anticompetitive conduct by Defendants that causes homeowners each day to pay excessive

commissions on the sale of their homes.




                                                 10
  Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 12 of 15 PageID #:800




DATED: May 28, 2019                     HAGENS BERMAN SOBOL SHAPIRO LLP


                                        By
                                             STEVE W. BERMAN (Bar No. 3126833)

                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        Telephone: (206) 623-7292
                                        steve@hbsslaw.com

                                        Daniel Kurowski
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        455 North Cityfront Plaza Drive, Suite 2410
                                        Chicago, IL 60611
                                        Telephone: (708) 628-4949
                                        danriok@hbsslaw.com

                                        Jeff D. Friedman
                                        Rio S. Pierce
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        715 Hearst Avenue, Suite 202
                                        Berkeley, CA 94710
                                        Telephone: (510) 725-3000
                                        jefff@hbsslaw.com
                                        riop@hbsslaw.com

                                        Carol V. Gilden (Bar No. 6185530)
                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                        190 South LaSalle Street, Suite 1705
                                        Chicago, IL 60603
                                        Telephone: (312) 357-0370
                                        cgilden@cohenmilstein.com

                                        Daniel A. Small
                                        Kit A. Pierson
                                        Benjamin D. Brown
                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                        1100 New York Ave. NW, Fifth Floor
                                        Washington, DC 20005
                                        (Telephone: (202) 408-4600
                                        dsmall@cohenmilstein.com
                                        bbrown@cohenmilstein.com
                                        celgart@cohenmilstein.com




                                        Matthew R. Berry




                                       11
Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 13 of 15 PageID #:801



                                      SUSMAN GODFREY LLP
                                      1201 Third Avenue, Suite 3800
                                      Seattle, Washington 98101
                                      Telephone: (206) 516-3880
                                      mberry@susmangodfrey.com

                                      Marc M. Seltzer
                                      Steven G. Sklaver
                                      SUSMAN GODFREY L.L.P.
                                      1900 Avenue of the Stars, Suite 1400
                                      Los Angeles, California 90067
                                      Telephone: (310) 789-3100
                                      mseltzer@susmangodfrey.com
                                      ssklaver@susmangodfrey.com

                                      George Farah
                                      HANDLEY FARAH & ANDERSON PLLC
                                      81 Prospect Street
                                      Brooklyn, NY 11201
                                      Telephone: (212) 477-8090
                                      gfarah@hfajustice.com

                                      William H. Anderson
                                      HANDLEY FARAH & ANDERSON PLLC
                                      4730 Table Mesa Drive, Suite G-200
                                      Boulder, CO 80305
                                      Telephone: (303) 800-9109
                                      wanderson@hfajustice.com

                                      Benjamin David Elga
                                      Brian Shearer
                                      JUSTICE CATALYST LAW
                                      25 Broadway, Ninth Floor
                                      New York, NY 10004
                                      Telephone: (518) 732-6703
                                      belga@justicecatalyst.org
                                      brianshearer@justicecatalyst.org

                                      Monte Neil Stewart
                                      Russell E. Marsh
                                      WRIGHT MARSH & LEVY
                                      300 S. 4th Street, Suite 701
                                      Las Vegas, NV 89101
                                      Telephone: (702) 382-4004
                                      monteneilstewart@gmail.com
                                      rmarsh@wmllawlv.com

                                      Vildan A. Teske
                                      Marisa C. Katz
                                      TESKE KATZ KITZER & ROCHEL PLLP
                                      222 South Ninth Street, Suite 4050
                                      Minneapolis, MN 55402
                                      Telephone: (612) 746-1558




                                     12
Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 14 of 15 PageID #:802



                                      teske@tkkrlaw.com
                                      katz@tkkrlaw.com

                                      Attorneys for Plaintiff Christopher Moehrl




                                     13
   Case: 1:19-cv-01610 Document #: 73 Filed: 05/28/19 Page 15 of 15 PageID #:803




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on May 28, 2019, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                      s/ Kit Pierson
                                                     KIT A. PIERSON




                                               14
